t c memo united_states tax_court bruce and jeanne korson et al petitioners v commissioner of internal revenue respondent docket nos filed date r determined deficiencies in income_tax on account of r's revaluation of certain numismatic materials contributed to charity ps claim an overpayment on account of their own subsequent revaluation held deficiencies sustained in part held further no overpayments made sidney d rosoff and paula g a ryan for petitioners mark a ericson and laurence d ziegler for respondent the following cases are consolidated for trial briefing and opinion armin b allen docket no john h allen and susan n allen docket no memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in income_tax and additions to tax as follows bruce and jean korson armin b allen john h and susan n allen additions to tax_year deficiency sec_6651 dollar_figure dollar_figure big_number big_number -- -- petitioners have assigned error to respondent’s determinations and in addition have claimed overpayments in tax petitioners bruce and jeanne korson concede the sec_6651 addition_to_tax and the only other issue for decision common to all petitioners is the fair_market_value of certain property contributed to charity unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure introduction findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petitions in these cases were filed petitioners bruce and jeanne korson resided in oyster bay cove new york petitioner armin b allen resided in newport rhode island and petitioners john h and susan n allen resided in new york new york virgil m brand virgil m brand virgil brand was a coin collector who during the late 19th and early 20th century amassed the largest and one of the most significant private coin collections in the united_states the coin collection virgil brand died intestate in and his brothers armin brand armin and horace brand horace succeeded to his estate armin and horace each received half of virgil brand's original bound coin ledgers the coin ledgers which to a large extent recorded virgil brand's coin acquisitions additionally each received a reverse white on black photocopy of reduced size of the coin ledgers received by the other brother collectively the photocopy armin also inherited certain papers relating to the chicago coin co the chicago coin co papers a company that was either owned or co- owned by virgil brand and that was engaged in the coin business and certain coin envelopes jane brand allen armin died in his only child jane brand allen jane allen inherited armin's half of the coin ledgers and photocopy the chicago coin co papers the coin envelopes papers relating to virgil brand's estate the virgil brand estate papers along with papers relating in part to armin's dispersal of some of the coin collection armin's papers jane allen died testate in and her children petitioners jeanne korson armin b allen and john h allen collectively the children received those ledgers items and papers by devise the children also received papers that their mother compiled some of which relate to her dispersal of some of the coin collection the jane allen papers each of the children was a co-executor of jane allen's estate the estate a federal estate_tax_return was filed on behalf of the estate and each of the children signed that tax_return that return did not include armin's half of the coin ledgers armin's half of the photocopy the chicago coin co papers the coin envelopes the virgil brand estate papers armin's papers or the jane allen papers as assets of the estate because none of the children believed that those items had any market_value jane allen's estate also included part of the coin collection the executors of the estate devised a marketing plan in an attempt to maximize the value of those coins they decided to promote virgil brand's name in order to develop his identity as a unique numismatic collector and to publicize his life as well as the coin collection to that end the executors arranged to have a book published in that profiled virgil brand and the coin collection the brand archive on date petitioners bought horace's half of the coin ledgers horace's half of the photocopy and a reverse photocopy of the chicago coin co papers at a public auction for dollar_figure the coin ledgers the photocopy the chicago coin co papers the virgil brand estate papers armin's papers the jane allen papers and various coin envelopes collectively constitute the brand archive brand archive the contribution petitioners contributed the brand archive the contribution to the american numismatic society on date the contribution date on their respective federal_income_tax returns each of the children claimed a dollar_figure charitable_contribution_deduction on account of the contribution which represented one-third of the claimed value of the brand archives dollar_figure respondent determined that the fair_market_value of the brand archive on the contribution date did not exceed dollar_figure and disallowed each of the claimed deductions to the extent that it exceeded dollar_figure ultimate finding of fact on the contribution date the fair_market_value of the brand archive was dollar_figure opinion i introduction these consolidated cases involve income_tax deductions claimed on account of charitable_contributions the particular question before us is the value of certain numismatic materials the brand archive contributed to the american numismatic society on date petitioners claim that the fair_market_value of the brand archive on the contribution date was dollar_figure while respondent claims that its fair_market_value did not exceed dollar_figure value is a question of fact and petitioners bear the burden_of_proof rule a we have found that the fair_market_value of the brand archive on the contribution date was dollar_figure ii code and regulations sec_170 allows a deduction for any contribution made to a qualified donee organization it is undisputed that the american numismatic society is a qualified donee organization and the only question before the court is the amount of the contribution on the contribution date the parties agree that each of the children was entitled to deduct one-third of the fair_market_value of the brand archive on the contribution date with exceptions not here relevant if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs iii value of the contribution a introduction to support their respective valuations the parties rely principally on the testimony of expert witnesses we have considered that testimony and in part have relied on it in making our finding b petitioners’ expert gabriel austin’s testimony gabriel austin austin petitioners’ expert witness is an appraiser and cataloguer who was accepted by the court as an expert in the valuation of archives books and manuscripts austin prepared a written report for submission to the court as his expert testimony the austin report in the austin report austin expresses separate opinions as to the values on the contribution date of the coin ledgers the chicago coin co papers the virgil brand estate papers armin's papers and the jane allen papers based on austin’s failure to comply fully with the standards of rule f with respect to expert witness reports those portions of the austin report expressing opinions as to the values of the virgil brand estate papers armin's papers and the jane allen papers were excluded from evidence the remaining portion of the austin report was received into evidence as austin’s expert testimony austin is of the opinion that on the contribution date the coin ledgers and the chicago coin co papers had fair market values of dollar_figure and dollar_figure respectively to value the coin ledgers and the chicago coin co papers austin looked for sales of comparable items to use in estimating both items' fair_market_value austin found two sales at auction of items that he asserts were only quasi-comparables austin prefers not to rely on auction sales to value archival material because he believes auction prices are not necessarily good indicators of value he prefers to rely instead on private sales but since records of such sales were not available to him and due to the uniqueness of the brand archives he could not do so austin finds that the most useful public record in arriving at a value of the brand archive is the price paid_by petitioners for horace’s half of the coin ledgers and accompanying half of the photocopy petitioners purchased those items at public auction in for dollar_figure austin believes that the amount that would have been realized at that auction had the lot contained the full set of coin ledgers would have been triple he also believes that dollar_figure was an insufficient representation of a fair_market_value for half of the coin ledgers because of the inadequacy of the auction process in general the inadequacy of the particular auction at which petitioners bought horace's half of the coin ledgers and because the nature of the brand archive was not fully understood in he believes that in the full set of the coin ledgers had a conservative value of dollar_figure to reach his opinion austin testified in the rapidly rising serious numismatic market from to and later an extrapolation of three times the value is highly conservative all other parts of the archive aside i believe a figure of dollar_figure for the ledgers alone to be a fair_market_value as to the chicago coin co papers austin based his valuation on a comparison to the new netherlands coin co auctioneer's books which were sold at auction in for dollar_figure analysis of gabriel austin’s testimony we do not find gabriel austin’s testimony helpful in determining the fair_market_value of the coin ledgers on the contribution date austin failed to convince us that the value of the coin ledgers was dollar_figure austin’s testimony was vague and he did not make it clear to us how he arrived at many of the figures he used in the various stages of his analysis where we do understand his analysis it is for the most part unpersuasive austin starts with dollar_figure the price petitioners paid in for horace’s half of the coin ledgers with the accompanying half of the photocopy and a photocopy of the chicago coin co papers he attributes that price to horace’s half of the coin ledgers alone without accounting for the value if any of the two photocopies that accompanied horace’s half of the coin ledgers to find the value of the complete set of coin ledgers he tripled the dollar_figure and somehow arrived at dollar_figure he doubles that figure to account for the inadequacy of the auction process in general the unknown importance of the coin ledgers and the inadequacy of the specific auction at which petitioners bought horace's half of the coin ledgers we can understand but do not necessarily agree with his adjustment for the general and specific alleged inadequacies of the auction see eg 104_tc_584 prices obtained at forced sales at public auctions or in restricted markets may not be the best criteria of value but do not understand his adjustment for the unknown importance of the coin ledgers reasonable knowledge of relevant facts is part of the applicable definition of fair_market_value see sec_1 170a- c income_tax regs if austin’s adjustment to take account of the unknown importance of the coin ledgers simply reflects the fact that the coin ledgers might turn out to be more valuable once their importance became known we do not see how it affects their fair_market_value before their importance became known austin did not apportion the relative influence of the concerns that gave rise to his adjustment leading to the dollar_figure figure nor can we finally austin multiplied the dollar_figure figure by three to arrive at a value of dollar_figure during his oral testimony he explained his highly conservative extrapolation of the value of the coin ledgers from to as follows i’m not sure if i’ve made that point clear the calculated figure that i worked up to the dollar_figure at that point having arrived at the well then you know that i took the three times figure which i took to tell the truth without very much investigating but it was from what i understood in the -- the talk that had been going on the talk for a settlement in the meeting and so on it was a figure already on the table well i didn’t want to start that up again he further describes the appreciation factor 3x which he asserts he borrowed from respondent's expert as not really a very solid one and states that although it is a figure he could argue with he does not tell us whether he would argue up or down he accepted it because of time pressure and not to argue over every comma opinion testimony of experts is useful to the trier of fact precisely because it provides the informed and unbiased opinion of a qualified expert arriving at a reasoned conclusion it would be absurd to rely on a purported expert’s opinion that was with respect to important conclusions arrived at without very much investigation considered by the expert himself as not really solid and merely a concession so as not to argue over every comma therefore we find major portions of austin’s testimony as to the value of the coin ledgers unpersuasive he has failed to aid us in determining the value of the coin ledgers on the contribution date and we accord his testimony no weight austin’s total analysis leading to his opinion that the chicago coin co papers were worth dollar_figure in date is as follows these ledgers are comparable in value to the new netherlands coin company auctioneer's books they differ in being a record of an earlier period and a record of the activities of a private company we fail to see the alleged correlation between the amount_realized for the auctioneer's books and the fair_market_value of the chicago coin co papers and therefore attach little weight to austin’s opinion with respect to the value of the chicago coin co papers c respondent’s expert michael f robinson’s testimony michael f robinson robinson respondent’s expert witness is an appraiser and dealer in manuscripts autographs and rare books who was accepted by the court as an expert in the valuation of manuscripts and rare books robinson prepared a written report that was received into evidence as his expert testimony the robinson report robinson is of the opinion that the value of the brand archive on the contribution date was dollar_figure robinson explains that dollar_figure is three times the price paid for horace’s half of both the coin ledgers and the photocopy dollar_figure x dollar_figure plus dollar_figure for the remaining papers we need discuss only a few significant aspects of robinson’s testimony robinson started with the price paid for horace’s half of both the coin ledgers and the photocopy the horace ledger set determined that much of the value of the brand archive rests in its content and took into account that the price for book_inventories with substantial manuscript annotations approximately tripled between and by his oral testimony robinson made clear that although he believed that the assembled value of the coin ledgers was more than the value of either half he did not believe that the assembled value was double or more than double the value of either half indeed he testified that the value was very far from double taking into account the photocopy he explained that conclusion as follows what you have here i think is two copies of a text two complete copies of the text and you put them together and instead of having--and you still have two complete copies of the text but one is in the large volumes and one is in the small photocopies analysis of michael f robinson’s testimony robinson’s testimony was also vague he did not explain the weight accorded to the components of his analysis that led him to triple the value of the horace ledger set to arrive at his valuation of dollar_figure for the coin ledgers and photocopy in we suspect that the tripling reflects primarily if not exclusively the data he had with respect to the appreciation in the price of book_inventories between and we believe that he was wrong in concluding that the assembled value of the coin ledgers could not have been double the value of either half assuming that the value of the brand archive is attributable principally to its content as robinson asserted there were at least two sets of the information constituting the content of the coin ledgers in existence in both the purchased set the horace ledger set and the set petitioners already owned before the purchase were mixed sets each being one-half of the original ledgers and photocopies nevertheless petitioners paid dollar_figure for the horace ledger set and robinson accepts that value as being its fair_market_value in if a third party had purchased the horace ledger set for dollar_figure at a public auction we believe that the fair_market_value of petitioners' set immediately after the auction would also have been dollar_figure based on the recent sales_price of a comparable item thus petitioners had two equivalent mixed sets of information that together by the evidence available to us and based on robinson’s analysis could be worth double d discussion in petitioners believed that armin’s half of the coin ledgers and photocopy the chicago coin co papers the virgil brand estate papers armin's papers and the jane allen papers had no market_value and on that basis they did not report them on the estate_tax_return two years later they paid dollar_figure for the horace ledger set we accept the implicit conclusion of the experts that dollar_figure reflects the fair_market_value of that purchase for reasons we have explained we conclude that the value in of the complete set of coin ledgers and the photocopy was twice the then value of the horace set viz dollar_figure we agree with what we take to be robinson’s conclusion that that value should be tripled to determine the value of the sets on the contribution date viz dollar_figure to that we add dollar_figure robinson’s value for the remaining papers to arrive at dollar_figure as the total fair_market_value of the contribution on the contribution date petitioners argue that we must take into account the disability of the auction sale of the horace set and any increase in value that resulted from the enhancement of virgil brand’s reputation that may be so but petitioners have failed to provide us with any basis to quantify such factors we find that the value of the contribution on the contribution date was dollar_figure iii conclusion we redetermine deficiencies in tax based on our finding as to the value of the contribution on the contribution date we determine no overpayments decisions will be entered under rule
